Timothy Lynn




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Wednesday, April 15, 2015

                                      No. 04-15-00205-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                     Timothy Lynn SIMON,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 458712
                               John Longoria, Judge Presiding

                                         ORDER
        On April 2, 2015, the State filed a notice of appeal stating that it is appealing the trial
court’s order granting the appellant’s motion to suppress evidence. See TEX. CODE CRIM. PROC.
ANN. art. 44.01(a)(5). The State has also requested a stay of proceedings under article 44.01(e) of
the Texas Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 44.01(e). The stay is
GRANTED. All proceedings in Cause No. 458712, styled State of Texas v. Timothy Lynn
Simon, in the County Court at Law No. 5, Bexar County, Texas, are ORDERED STAYED
pending disposition of this appeal.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court